Citation Nr: 0008610	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-29 312	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision by the RO in Los 
Angeles, California.  The veteran moved in 1997, and the case 
was transferred to the jurisdiction of the RO in Phoenix, 
Arizona.


FINDING OF FACT

Competent evidence has been received which tends to show that 
retinitis pigmentosa may have first become manifest during 
the veteran's period of active military service.


CONCLUSION OF LAW

The claim of service connection for retinitis pigmentosa is 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999); VAOPGCPREC 67-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for retinitis pigmentosa.  In essence, he maintains 
that the disease was first manifested during his period of 
active military duty.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

Retinitis pigmentosa, though a congenital or hereditary 
disease, can be service connected if it is shown that the 
disease was first manifested during active military service.  
See VAOPGCPREC 67-90 (July 18, 1990).  The mere genetic or 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to the develop the condition at 
sometime in his life, does not constitute having the disease.  
Only when symptomatology and/or an active disease process 
exist can a claimant be said to have developed the disease.  
Thus, if a claimant has a congenital or hereditary 
predisposition to retinitis pigmentosa prior to service, but 
no manifestations, and he later manifests the disease during 
active military service, service connection may be granted.  
Id.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for retinitis pigmentosa is well grounded.  
The record contains lay statements which tend to show that 
the veteran first experienced difficulties with night vision 
during his period of active military duty.  The record also 
contains medical evidence which shows that he has retinitis 
pigmentosa, and medical treatise evidence which indicates 
that "night blindness" is a common manifestation of that 
disease.  This evidence, taken together, tends to show that 
retinitis pigmentosa may have first become manifest during 
the veteran's period of active military service.  
Consequently, the Board finds that the requirements for a 
well-grounded claim have been satisfied.  To this extent, the 
appeal is granted.


ORDER

The claim of service connection for retinitis pigmentosa is 
well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for retinitis pigmentosa is well grounded.  
Because the claim is well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).

There is little in the current record to suggest that the 
veteran had identifiable manifestations of retinitis 
pigmentosa prior to service.  Two physicians have suggested 
that evidence of the disease could have been detected prior 
to service, had specialized testing been performed.  However, 
there is no evidence that any such testing was ever conducted 
prior to service.  The available lay evidence supports the 
conclusion that the veteran had no difficulties with night 
vision prior to entering onto active duty, and the record 
shows that no abnormalities of the eyes were noted at the 
time of the veteran's enlistment examination in March 1959.  
Given the lack of any notation of eye disability on the 
report of his service entrance examination, and in the 
absence of clear and unmistakable (i.e., "obvious" or 
"manifest") evidence of pre-service manifestations of 
retinitis pigmentosa, the veteran is entitled to the benefit 
of the presumption of soundness.  See 38 U.S.C.A. § 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  Consequently, 
given that he is presumed to have been sound at the time of 
his entry into service, the medical question to be addressed 
is whether it is at least as likely as not that his 
difficulties with night vision in service were manifestations 
of retinitis pigmentosa.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  In this regard, the Board 
notes that the veteran was examined by VA in July 1999 for 
purposes of obtaining a medical opinion as to the onset and 
etiology of his retinitis pigmentosa.  Unfortunately, 
however, the specific medical question at issue, outlined 
above, was not addressed.  Consequently, a remand is 
required.  38 C.F.R. §§ 3.327, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for retinitis pigmentosa 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

		2.  After the above development has been 
completed, the veteran should be 
scheduled for an examination by an 
ophthalmologist.  The examiner should 
take a detailed history from the 
veteran, review the claims folder, and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's difficulties with night vision 
in service were manifestations of 
retinitis pigmentosa.  In so doing, the 
examiner should comment upon the 
significance, if any, of the fact that 
the veteran was found to have a 
bilateral compound astigmatism in 
service, as well as myopia and a right 
hyperphoria.  A complete rationale for 
all opinions should be provided.

		3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for retinitis 
pigmentosa.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 7 -


